Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.  Claims 1-2, 4-7, 9, 11, 14, and 38 are pending examination, claims 23-35 are withdrawn and claims 3, 8, 10, 12, 13, 16-22, and 36-37 are canceled.

Claim Interpretation
An amendment to claim 1 and 38 recites “the composite solution is deposited via an all solution process”.  Deposition “via an all solution process” has not been provided a special definition in Applicant’s original disclosure.  The examiner notes the limitation appears to most closely derive basis particularly from [0034] of the Applicant’s specification; wherein it states (emphasis added): 
[0034] More specifically, embodiments discussed herein relate to compositions and methods for making organic/inorganic composite coatings for wood, masonry, or other porous materials which comprise the following steps: 1) selecting a porous substrate, and 2) utilizing a sol-gel comprising at least a silane, silanol, metal oxide precursor, or a derivative thereof, to coat the substrate and to create a surface with nanoscopic or microscopic features. In some embodiments, the method may further include optionally coating the substrate with a hydrophobic chemical agent and/or other chemical agents. In some embodiments, the above noted coatings may be deposited in a controlled environment by misting or vapor treatment. In other embodiments, the above noted coating may be deposited utilizing an all solution process.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9, 11, 14, 15 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 38 have been amended to recite wherein the claimed methods therein include; “…to allow a composite coating to .
The other dependent claims do not cure the defects of the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 1-2, 4-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saka et al (US 5,985,372), in view of Shea (US 7,344,783; hereafter Shea) and Kelsoe (US 2008/0075874; hereafter Kelsoe).
Claims 1-2, and 9:  Saka teaches a method for treating a substrate for improved resistance to staining (such as from fungus), fungus, and weathering (such as by water) (See, for example, abstract, col 5 lines 25-33), the method comprising: 
selecting a substrate (such as wood) to be coated (see, for example, abstract)), 
wherein the substrate is selected from a porous material (such as wood) (See, for example, abstract); 
preparing a composite solution, wherein the composite solution is prepared by mixing at least water, a mineral acid, first solvent (such as methanol, ethanol, etc), base chemical reagent (such as tetraethoxysilane), and a plasticizer (such as dimethyldimethoxysilane or methyldimethxysilane) (See, for example, col 4 lines 51-68, col 5 lines 48-col 6 line 2, col 9 lines 11-30, col 10 lines 33-39, and examples).
stirring the composite solution and exposing it to an elevated temperature such as 50-oC (See, for example, example 7, 11).  Although stirring is taught prior to the thermal exposure, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated stirring during thermal treatment since the selection of any order of mixing ingredients is prima facie obvious (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) MPEP 2144.04 IV. C.) and / or since one of ordinary skill in the art would readily appreciate that both stirring and heat predictably increase rate of reaction due to heightened kinetic energy / collisions therein).
utilizing the composite solution to soak the substrate and penetrate into the porous material to reduce water absorption (improved water repellence) (see, for example, abstract, col 7 lines 20-55,  examples),

wherein the degree of polymerization of the composite solution is 2 to 20 (see, for example, col 9 lines 11-15, example 7-11).  
and drying or curing the substrate at 50-110oC to allow a composite coating to form on the porous material of the substrate that improves stain resistance (such as from fungus), fungal resistance, and weather resistance (such as from water) (See, for example, abstract, col 7 lines 20-38, col 10 lines 48-60 and examples).
Saka does not explicitly teach wherein 3 glycidoxypropyltrimethoxysilane (bonding agent) is further incorporated into the composite solution.  Shea teaches a method of providing a coating composition comprising silanes and applicable for porous substrates application (See, for examples abstract, col 10 lines 5-20).  Shea further teaches wherein the incorporation of 3 glycidoxypropyltrimethoxysilane (bonding agent) allows for improved adhesion promotion (See, for example, col 6 lines 50-col 7 line 4).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have further incorporated 3 glycidoxypropyltrimethoxysilane as it would promote solution to substrate adhesion.
Saka in view of Shea has taught wherein the composition comprises the claimed components (See above) and wherein the components influence various properties, but it does not explicitly teach wherein the concentrations are the ranges claimed.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated concentrations within the claimed ranges since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter 
Saka in view of Shea do not explicitly teach the composite coating formed in the porous material is superhydrophobic.  Kelsoe teaches a method of treating wood with various mixed silanes (see, for example, [0069-0070]).  Kelsoe further teaches wherein silicon reagents can further be incorporated to render the wood hydrophobic (see, for example, [0138-0142]).  Kelsoe further ties the degree of hydrophobicity to that of water repulsion (See, for example, [0147-148], [0161-0164]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated hydrophobicity into the wood material as it would improve water repellency / reduce water absorption.  Although the degree of hydrophobicity is not explicitly taught (i.e. “superhydrophobicity”) it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated superhydrophobicity into the coating in the porous wood material as such a higher degree of hydrophobicity would predictably yield a higher degree of water repellency, which the prior art is concerned with.  
Additionally / alternatively as the same explicitly recited limitations / components are taught by the cited art the resulting property of superhydrophobicity would similarly result from performing the explicitly recited steps where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).    
Claim 4: Saka has taught a plurality of separate additions of water / solvents such at butanol, dilution, to the solution (See, for example, examples 7-11), but does not explicitly teach the addition / dilution at the point claimed to a level equivalent to the claimed concentration.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) MPEP 2144.04 IV. C.). 
Claim 5: Saka further teaches the solution is prepared in acidic condition with addition of acid to catalyze the process (see, for example, col 7 lines 40-44, examples); but is silent as to resulting pH.  Although no explicit pH / concentration of acid is provided; it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated concentrations corresponding within the claimed pH range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 6: Saka has taught exposure to the elevated temperature with stirring (as described in rejection of claim 1 above) at durations of 1 hr (See, for example examples 7-11).
Claim 11: Saka further teaches wherein the composite solution comprises aminopropyltriethoxysilane (chelating agent as claimed) (See, for example, col 10 lines 1-14).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Shea and Kelsoe, as applied to claim 1 above, and further in view of Liu et al (US 2012/0296029; hereafter Liu).
.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Shea and Kelsoe as applied to claim 1 above, and further in view of Bier et al (US 2004/0110012; hereafter Bier).
Claim 14: Saka in view of Shea and Kelsoe teach the method of claim 1 (above) but does not explicitly teach the composite solution further comprises a viscosity modifier as claimed.  Bier teaches a method of preparing a coating from mixtures of TEOS and GPTS for porous articles, ceramics, etc (See, for example, abstract, [0058], examples). Bier further teaches wherein a conventional additive for flow control (viscosity modifier) such as modified polydimethysiloxanes are particularly advantageous to incorporate (see, for example, [0057]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a 
Claim 15: Bier further teaches the properties of the coating can be improved by addition of various other conventional additives such as dyestuffs, uv stabilizers, etc (See, for example, [0057]). 

Claim(s) 1-2, 4-6, 9, and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Saka et al (US 5,985,372), in view of Wakabayashi (US 2007/0265409; hereafter Wakabayashi), Shea and Kelsoe.
Claims 1-2, 4-6, 9, and 11:  Refer to the rejections of claims 1-2, 4-6, 9, and 11 over Saka in view of Shea and Kelsoe above; further: Saka does not explicitly teach wherein specifically trimethyoxypropylsilane (as particular plasticizer species) is further incorporated into the composite solution.  Wakabayashi teaches a method of providing a coating composition comprising silanes and applicable for porous article application (See, for examples abstract, [0218]).  Wakabayashi further teaches wherein the incorporation of trimethyoxypropylsilane (propyltrimethoxysilane, plasticizer) allows for improved storage stability of coating composition (See, for example, [0213]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have further incorporated trimethyoxypropylsilane as it would improve the composition storage stability.

Claim 7 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Shea, Kelsoe and Wakabayashi,  as applied to claim 1 above, and further in view of Liu.
Claim 7: refer to the rejections of claim 1 over Saka in view of Shea, Kelsoe and Wakabayashi, and claim 7 over Saka in view of Shea , Kelsoe and Liu above.

s 14-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Saka in view of Shea, Kelsoe and Wakabayashi,  as applied to claim 1 above, and further in view of Bier.
Claims 14-15: refer to the rejections of claim 1 over Saka in view of Shea, Kelsoe, and Wakabayashi, and claims 14-15 over Saka in view of Shea, Kelsoe and Bier above.

Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. 
With respect to the 112 rejections, Applicant argues that support for such a limitation is provided at least at [0035] and [0049].  The examiner disagrees, and asserts that the teaching of superhydrophobicity does not appear to be attributed only to the drying or curing of the coating formed from the composite solution presently claimed in claims 1 or 38.  The only teaching to “superhydrophobic” properties are those that could possibly result from implementing a further optional treatment with a hydrophobic chemic agent(s) onto the substrate formerly treated with the sol-gel process.  There is no teaching that the sol-gel coating alone without being further treated with a hydrophobic solution would render the surface superhydrophobic.  Thus the presently recited method steps do not reasonably provide enablement for achieving the recited superhydrophobic properties without further requiring the presence of a subsequent step of treatment with a hydrophobic chemical agent, which would currently be excluded from the claim by the recitation of closed “consisting of” language and the recitation that the “composite coating…is superhydrophobic” therefore the examiner maintains that such a limitation is considered new matter.
With respect to the art rejections, the applicant asserts that the previous office action “erroneously contends such concentrations are obvious mere optimization”.  Applicant’s arguments are unconvincing because they are not accompanied by a showing of evidence of secondary considerations commensurate in scope with the claims.  The examiner maintains that “[W]here the general conditions 
With respect to Applicant’s argument against Kelsoe and its usage of the term hydrophobicity and not superhydrophobicity, the examiner asserts that the difference between the two terms is nothing more than a difference in scale / degree.  Kelsoe has tied the degree of hydrophobicity to how water repulsive the wood will be (See, for example, [0147-148], [0161-0164]).  Therefore the examiner maintains that although the degree of hydrophobicity is not explicitly taught (i.e. “superhydrophobicity”) such a higher degree of hydrophobicity would predictably yield a higher degree of water repellency, which the prior art is concerned with and would desire.   Alternatively the examiner maintains that as the same explicitly recited limitations / components are taught by the cited art, the resulting property of superhydrophobicity would similarly result from performing the explicitly recited steps where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712